1 Reported in 277 N.W. 18.
Plaintiff appeals from a judgment, adverse to him insofar as it denies him recovery for two-thirds of his claim.
Plaintiff sued on a $2,000 note dated December 1, 1924, executed in Los Angeles, California, and payable to the estate of Otis L. Pattridge, one year after date at Tracy, Minnesota. When the note was given, the estate of Otis L. Pattridge was in the probate court of Lyon county, in which Tracy is located. Plaintiff, the son, and his mother, the widow, were the heirs of Otis L. Pattridge, deceased. *Page 388 
They were citizens and residents of Minnesota at the date of the note. Plaintiff ever since has continued resident in this state. His mother so continued until her death. During the same period defendant has been a resident of California. October 5, 1925, before the note matured, the probate court assigned a one-third interest in the note to plaintiff and two-thirds to his mother, who died December 24, 1929. Her estate was probated, and August 8, 1930, the probate court assigned her two-thirds interest in the note to plaintiff, who thereby became its sole owner.
Defendant claims that the cause of action on the note arose in California and that as to the two-thirds interest which plaintiff acquired from his mother his action is barred by the statute of limitations of California (California Code of Civil Procedure, § 337) and cannot be maintained because of 2 Mason Minn. St. 1927, § 9201, which provides:
"When a cause of action has arisen outside of this state, and, by the laws of the place where it arose, an action thereon is there barred by lapse of time, no such action shall be maintained in this state unless the plaintiff be a citizen of the state who has owned the cause of action ever since it accrued."
The cited California statute provides that an action upon an obligation in writing must be commenced within four years. In the stipulated facts it is agreed that if the cause of action here involved arose and accrued in California, the same arose and accrued on December 2, 1925, and by the law of California the statute of limitations of that state commenced to run on that date.
Plaintiff contends that the cause of action did not arise in California but in Minnesota, and therefore does not come within the provisions of 2 Mason Minn. St. 1927, § 9201. The court below gave judgment in favor of plaintiff for one-third of the face of the note, together with interest, costs, and disbursements, amounting in all to $868.10. Plaintiff appeals from the judgment.
The decision below is correct under the rule of Luce v. Clarke, 49 Minn. 356, 361, 51 N.W. 1162, 1163. (See also Powers Mere. Co. v. Blethen, 91 Minn. 339, 97 N.W. 1056. Drake v. Bigelow, 93 Minn. 112, *Page 389 100 N.W. 664.) That rule resulted from a construction of our statute (§ 9201) as intending "to recognize the effect of the limitation laws of any other state whenever a cause of action has come under the operation of such laws, and been barred by them." The reasoning in support of that conclusion is this [49 Minn. 360]:
"All statutes of limitation, in prescribing the periods, have reference for the beginning of such periods to the time when the opportunity to commence the action arises. And so there never was a statute of limitations for the purpose of which, in the case we have supposed, the cause of action would be deemed to have arisen as the debt fell due in the state where the debt was made payable, there being then in that state neither creditor to sue nor debtor to be sued; nor for the purpose of which it would be deemed then to have arisen in the state of the creditor's residence, there being no debtor there to be sued."
If the question were now to be decided by logic alone and the inquiry confined to an abstract consideration of the nature and essentials of a cause of action, a contrary result might well be reached. But for now over 50 years the statute, § 9201, as construed in Luce v. Clarke has been our law, and we prefer not to change it.
Putting aside pure theory in the interest of realism, there is much to be said for the reasoning of Mr. Justice Gilfillan in Luce v. Clarke. While no cause of action arises until the necessary breach or default of the obligor, it is not true that when that default occurs the result in respect to remedy is confined in territorial operation to the jurisdiction where it occurs. The result there may remain in the realm of theory, for no opportunity may ever come for enforcement there of the cause of action by suit thereon.
In this case defendant's default occurred December 7, 1925, in Minnesota, and the cause of action accrued or originated here. But did it also not arise (even though it did not originate) simultaneously in California? Certainly so, for defendant could have been sued instantly and successfully in that state. So a cause of action against defendant had "arisen" in California for the purpose of *Page 390 
action and limitation of action. If, then, because of defendant's continuous residence there during the necessary period, that cause of action is barred in California, we are not prepared to say that the reasoning of our earlier decisions, that under § 9201 the action is also barred here, is so bad after all.
It is one of those numerous problems concerning which there is, and long has been, a division of judicial opinion. On which side the weight lies we do not determine. (See notes, 4 L.R.A.[N.S.] 1029; 14 Id., 776; 17 R.C.L. 691.) But inasmuch as so long ago this court had to and did take a position on one side of the fence, we simply decline now to jump over to the other side.
Another thought which occurs to us is that the statute of limitations is a measure of repose. We lessen substantially its intended effect if, upon the ground indicated, we overrule our earlier decisions. That idea has special application to this case where defendant, maker of the note, was a resident of California at the time it was signed and has remained such ever since, at all times being within reach of the process of the courts of that state.
"A judicial construction of a statute becomes a part of it, and as to rights which accrue afterwards it should be adhered to for the protection of those rights. To divest them by a change of the construction is to legislate retroactively." 2 Lewis' Sutherland, Statutory Construction (2 ed.) § 485, following, inter alia, Fairfield v. County of Gallatin,100 U.S. 47, 25 L. ed. 544.
That rule has its ordinary application where a change of the judicial construction of a statute would operate adversely on vested rights. There are none such here, but the fact remains that, were we to overrule Luce v. Clarke and adopt the rule which the court there refused to adopt, we would as a practical matter be amending a statute which has stood with its present effect for over 50 years, with no thought on the part of the legislature that it should be changed. We would be removing the bar and reinstating the remedy as to causes of action, the number and character of which nobody can now estimate. That observation shows that whatever the criticism of Luce v. Clarke, its error, if any, is on the side of enhancing *Page 391 
the repose intended by a statute of repose. It did not have the injurious import of Fitzgerald v. St. P. M.  M. Ry. Co.29 Minn. 336, 13 N.W. 168, 43 Am. R. 212, overruled by Rosse v. St. P.  D. Ry. Co. 68 Minn. 216, 71 N.W. 20, 37 L.R.A. 591,64 A.S.R. 472.
It follows that the judgment should be affirmed.
So ordered.